Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2,3,6,11,12,15,20 and 21, drawn to an apparatus or method having in-plane and out-of-plane motion of the abrading element.
II. Claims 5 and 14, drawn to an apparatus employing a motor, solenoid or electrostatic actuator.
III. Claims 4,7,13,16 and 24, drawn to an apparatus or method where the abrasive is bonded and harder than the glass. 
IV. Claims 9,18 and 23, drawn to an apparatus or method including trigger circuitry.
V. Claims 8 and 17, drawn to an apparatus including a clamp or spring for applying force to the abrading member.

3. 	Claims 1,10,19 and 22 will be examined with the election of any group. Claims 1,10 and 19 link the inventions of groups I-V. The restriction requirement of the linked inventions is subject to the nonallowance of the linking claims 1,10 and 19. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4. The inventions of groups I-VI are related but separately usable as claimed. The method and apparatus of group I could employ the piezo-electric actuator instead of the solenoid of group II, and vice versa.    The method and apparatus of group III could move the abrasive obliquely, unlike group I, and conversely, the method and apparatus of group I could employ “gorilla glass” that is harder than the abrasive, unlike group III.  The method and apparatus of group I could employ manual triggering instead of the circuitry of group IV, and conversely, the method and apparatus of group IV could move the abrasive obliquely, unlike group I.  The method and apparatus of group I could employ the piezo-electric actuator instead of the clamp or spring of group V, and vice versa.   There is two-way patentable distinction between each group, as per MPEP 806.05.

5. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious burden if restriction were not required, due to the divergent searches involved, and the resultant divergent examination processes.
	For example, group I requires a unique text search for both in-plane and out-of-plane motion of the abrading structure.  Group II requires unique text searching for a solenoid or electrostatic actuator.  Group III requires unique text searching for bonded abrasives and for the hardness of the abrasives.  Group IV requires unique text searching for trigger circuitry.  Group V requires unique text searching for a clamp or spring to force the abrading structure.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

6. A telephone call was not made to request an oral election to the above restriction requirement, due to the complexity of the requirement. See MPEP 812.01.



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724